Filed 1/21/22 P. v. White CA2/4
    NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not
certified for publication or ordered published, except as specified by rule 8.1115(a). This opinion has not
been certified for publication or ordered published for purposes of rule 8.1115(a).



 IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                          SECOND APPELLATE DISTRICT

                                         DIVISION FOUR



   THE PEOPLE,                                                  B312709

          Plaintiff and Respondent,                             Los Angeles County
                                                                Super. Ct. No. GA037314
          v.

   PHILLIP L. WHITE,

          Defendant and Appellant.


       APPEAL from a judgment of the Superior Court of Los
 Angeles County, Michael Villalobos, Judge. Affirmed.
       Larry Pizarro, under appointment by the Court of Appeal,
 for Defendant and Appellant.
       No appearance for Plaintiff and Respondent.
      In 1999, a jury convicted defendant and appellant Phillip
Lamont White of four counts of robbery (Pen. Code, § 211)1 and
one count of assault with a firearm (§ 245, subd. (a)(2)) and found
various gang and firearm allegations true. The trial court
sentenced him to 35 years to life in state prison. In 2021,
following the enactment of Senate Bill No. 1437 (2017-2018 Reg.
Sess.) (SB 1437), White filed a petition for resentencing under
section 1170.95.2 Although he checked the boxes on the petition
alleging he satisfied the criteria for section 1170.95 relief, he
appended a declaration explaining that he had been convicted of
robbery and assault with a deadly weapon, not murder. The trial
court denied the petition, concluding White was ineligible for
relief because he was not convicted of murder.
       White filed a timely notice of appeal, and we appointed
counsel to represent him. On August 17, 2021, appellate counsel
filed a brief raising no issues and asking us to review the record
independently. (People v. Wende (1979) 25 Cal.3d 436.) We
informed White that he could personally submit any contentions
or issues for us to consider, and he filed a supplemental brief on
September 7, 2021. In his supplemental brief, White raises


1       All undesignated statutory references are to the Penal
Code.

2     Under section 1170.95, a person who was convicted under
theories of felony murder or murder under the natural and
probable consequences doctrine, and who could not be convicted
of murder following the enactment of SB 1437’s changes to
sections 188 and 189, may petition the sentencing court to vacate
the conviction and resentence on any remaining counts.
(§ 1170.95, subd. (a).)




                                  2
several arguments, though none of them resolves the central
defect in his petition – that he is ineligible for section 1170.95
relief because he was convicted of robbery and assault with a
firearm, not murder. We therefore reject his contentions.3
       In addition to reviewing the issues White has raised in his
supplemental brief, we have also independently examined the
entire record, and are satisfied no arguable issues exist. (Smith v.
Robbins (2000) 528 U.S. 259, 278-279; People v. Wende, supra, 25
Cal.3d at p. 443.)




3      On October 5, 2021, the Governor signed SB 775. (2021-
2022 Reg. Sess.) Effective January 1, 2022, SB 775 amended
section 1170.95 to provide relief for certain individuals convicted
of attempted murder or manslaughter. (See Stats. 2021, ch. 551,
§§ 1, 2; § 1170.95, subds. (a)-(e).) We note that because White was
not convicted of attempted murder or manslaughter, he is
ineligible for relief under SB 775.




                                 3
                      DISPOSITION

     The judgment is affirmed.

 NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS




                                     CURREY, J.



We concur:




MANELLA, P.J.




WILLHITE, J.




                                 4